DETAILED ACTION

The instant application having application No 16/902458 filed on 06/16/2020 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
The claims 1, 8-9, and 13 are have the limitation unclear “that is to be” and “ perform based on the ESP timestamp, and action associated with the inner packet”, it is unclear what action associated with the inner packet, please clarify the limitation of the claim” and “when performing the action”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Allowable Subject Matter
Claims 1-20 would be allowable. The limitation duplicating the encrypted packet to create a plurality of encrypted packets that includes a first set of encrypted packets that is associated with the first receiving network device and a second set of encrypted packets that is to be associated with a second receiving network device; replacing the first virtual destination address in the second set of the plurality of encrypted packets with a second virtual destination address that identifies a virtual tunnel endpoint of the second receiving network device; encapsulating, based on a tunneling protocol, the first set of encrypted packets to create a first set of encapsulated encrypted packets, wherein individual encapsulated encrypted packets of the first set of encapsulated encrypted packets include an additional outer IP header that includes a physical source address that identifies a physical tunnel endpoint of the network device and a physical destination address that identifies a physical tunnel endpoint of the first receiving network device” recited on claim 1, 8 and 15 cannot be found in combination with other limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Pukhraj Jain et al. (US 20170346731, Nov. 30, 2017) teaches Selective Rule Management Based on Traffic Visibility in a Tunnel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464